DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed May 26, 2022 have been entered into the file. Currently claims 1, 3, 6-7, 9, 11, 13 are amended and claims 5, 10, 12, 20, and 23 are cancelled, resulting in Claims 1-4, 6-9, 11, 13-19, and 21-22 pending for examination.

Response to Amendment
Applicant’s arguments, see pages 9-10 of the response filed May 26, 2022 have been fully considered and are persuasive.
The rejections of:
claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention;
claim(s) 7-8 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Quantrille (US 5334446);
claims 1, 4, and 23 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5431991) in view of Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications);
claim 2 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5431991) in view of Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications) and further in view of Williamson (US 2003/0217777) and Kiest, Jr. (US 8118063);
claim 6 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5431991) in view of Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications) and further in view of Wood (US 4009063)1 and Wood (US 4390574);
claim 9 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446) and further in view of in view of Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications) and Ohtsuga (US 4684556);
claim 10 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446) in view of Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications) and Ohtsuga (US 4684556) and further in view of Kiest, Jr. (US 8118063) and Williamson (US 2003/0217777);
claim 11 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446) and further in view of Quantrille (US 5431991) and De Meyer (US 2003/0181111);
claim 13 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446) and further in view of Wood (US 4009063) and Wood (US 4390574);
claim 14 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446) and further in view of Free (US 2017/0082220);
claims 16-18 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446) and further in view of Kiest (US 9052053);
claims 19 and 21 under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053) in view of Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications), Kiest, Jr. (US 8118063) , and Williamson (US 2003/0217777); and
claims 19 and 21-22 under 35 U.S.C. 103 as being unpatentable over Quantrille (US 5334446) in view of Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications), Kiest, Jr. (US 8118063) , and Williamson (US 2003/0217777)
have been withdrawn in light of the arguments and amendments to the claims filed May 26, 2022.

	
REASONS FOR ALLOWANCE
Claims 1-4, 6-9, 11, 13-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the prior art does not teach or suggest a fibrous composite comprising a first layer having a plurality of staple fibers, a second layer comprising a plurality of filament yarns oriented in the first direction and disposed along the second dimension of the first layer, wherein the plurality of filament yarns do not form a unitary second layer, and a third layer comprising a plurality of staple fibers in combination with the remainder of claim 1.

Quantrille (US 5431991), cited in the previous office action, is considered the closest prior art of record to the subject matter of claim 1. The teachings of Quantrille are discussed at length in the previous office actions.
Quantrille teaches an elastomeric net as the second layer and therefore does not teach a second layer that does not form a unitary second layer, as the warp and wefts of the net would necessarily form a unitary layer (see e.g., FIG. 2).

Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications), cited in the previous office action, is considered relevant to the claimed invention. Fangueiro was relied on to teach the use of a multifilament yarn, and does not remedy the deficiencies of Quantrille with respect to claim 1 identified above.

Williamson (US 2003/0217777), cited in the previous office action, is considered relevant to the claimed invention. Williamson was relied on to teach the low elongation value, and does not remedy the deficiencies of Quantrille with respect to claim 1 identified above.

Kiest, Jr. (US 8118063)1, cited in the previous office action, is considered relevant to the claimed invention. Kiest ‘063 was relied on to teach the high elongation value, and does not remedy the deficiencies of Quantrille with respect to claim 1 identified above.

Wood (US 4009063), cited in the previous office action, is considered relevant to the claimed invention. Wood was relied on to teach staple fiber deniers per filament, and does not remedy the deficiencies of Quantrille with respect to claim 1 identified above.

Wood (US 4390574)2, cited in the previous office action, is considered relevant to the claimed invention. Wood ‘574 was relied on to teach staple fiber deniers per filament, and does not remedy the deficiencies of Quantrille with respect to claim 1 identified above.

Therefore there is not prior art, either alone or in combination, which discloses or renders obvious a fibrous composite comprising a first layer having a plurality of staple fibers, a second layer comprising a plurality of filament yarns oriented in the first direction and disposed along the second dimension of the first layer, wherein the plurality of filament yarns do not form a unitary second layer, and a third layer comprising a plurality of staple fibers in combination with the remainder of claim 1.

Claims 2-4 and 6 depend from claim 1 and thus are allowed for the same reasons presented with respect to claim 1 above.










With respect to claim 7, the prior art does not teach or suggest a fibrous composite comprising a first layer comprising a plurality of staple fibers, a second layer comprising a first plurality of filament yarns oriented in the first direction and a second plurality of filament yarns oriented in the second direction, and a third layer comprising a plurality of staple fibers, wherein the fibrous composite has an elongation in the first direction of from about 0.5% to about 5% at a load of 10 lb-f/2-in. strip and an elongation in the second direction of at least about 5% at a load of 10 lb-f/2/in. strip, wherein a ratio of the elongation in the second direction to the elongation in the first direction is at least about 6 to 1, in combination with the remainder of claim 7.

Quantrille (US 5334446)3, cited in the previous office action, is considered the closest prior art of record with respect to claim 7. The teachings of Quantrille ‘446 are discussed at length in the previous office actions.
Quantrille ‘466 teaches fabrics having anisotropic stretch properties, i.e., directionalized properties, by employing elastomeric nets having different stretch properties in the longitudinal net strands and the transverse net strands (col. 3, lines 15-27), however Quantrille ‘466 does not teach the specific elongation values claimed in claim 7.

Williamson (US 2003/0217777), cited in the previous office action, is considered relevant to the claimed invention. Williamson, as discussed in the previous rejection of claim 10, was relied on to teach the low elongation value. However, unlike Quantrille ‘466, Williamson does not teach a fabric that has different stretch properties in different directions, the entire liner is stretch resistant (see e.g., paragraph [0008]). Therefore, as identified by Applicant in the response filed May 26, 2022, the ordinary artisan would be motivated to make the entire liner of Quantrille ‘466 stretch resistant in order to arrive at the taught benefits which is contrary to the preferred embodiment of Quantrille ‘466 and claim 7. Since Williamson only teaches a liner that does not stretch in any direction, there is no evidence to support the conclusion that the benefits of a stretch resistant liner identified by Williamson would result when the stretch resistant property is seen in only one direction, and therefore the ordinary artisan would not be motivated to make the modification.

Kiest, Jr. (US 8118063)4, cited in the previous office action, is considered relevant to the claimed invention. Kiest ‘063 was relied on to teach the high elongation value, and does not remedy the deficiencies of Quantrille ‘466 or Williamson with respect to claim 7 identified above.

Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications), cited in the previous office action, is considered relevant to the claimed invention. Fangueiro was relied on to teach the use of a multifilament yarn, and does not remedy the deficiencies of Quantrille ‘466 or Williamson with respect to claim 7 identified above.
	
Ohtsuga (US 4684556), cited in the previous office action, is considered relevant to the claimed invention. Ohtsuga was relied on to teach textured filament yarns, and does not remedy the deficiencies of Quantrille ‘466 or Williamson with respect to claim 7 identified above.

De Meyer (US 2003/0181111), cited in the previous office action, is considered relevant to the claimed invention. De Meyer was relied on to teach the denier of the elastic strands, and does not remedy the deficiencies of Quantrille ‘466 or Williamson with respect to claim 7 identified above.

Wood (US 4009063), cited in the previous office action, is considered relevant to the claimed invention. Wood was relied on to teach staple fiber deniers per filament, and does not remedy the deficiencies of Quantrille ‘466 or Williamson with respect to claim 7 identified above.

Wood (US 4390574)5, cited in the previous office action, is considered relevant to the claimed invention. Wood ‘574 was relied on to teach staple fiber deniers per filament, and does not remedy the deficiencies of Quantrille ‘466 or Williamson with respect to claim 7 identified above.

Free (US 2017/0082220), cited in the previous office action, is considered relevant to the claimed invention. Free was relied on to teach the basis weight of the fibrous composite, and does not remedy the deficiencies of Quantrille ‘466 or Williamson with respect to claim 7 identified above.

Kiest (US 9052053) 6, cited in the previous office action, is considered relevant to the claimed invention. Kiest ‘053 was relied on to teach the layer of polymeric material, and does not remedy the deficiencies of Quantrille ‘466 or Williamson with respect to claim 7 identified above.

Therefore there is not prior art, either alone or in combination, which discloses or renders obvious a fibrous composite comprising a first layer comprising a plurality of staple fibers, a second layer comprising a first plurality of filament yarns oriented in the first direction and a second plurality of filament yarns oriented in the second direction, and a third layer comprising a plurality of staple fibers, wherein the fibrous composite has an elongation in the first direction of from about 0.5% to about 5% at a load of 10 lb-f/2-in. strip and an elongation in the second direction of at least about 5% at a load of 10 lb-f/2/in. strip, wherein a ratio of the elongation in the second direction to the elongation in the first direction is at least about 6 to 1, in combination with the remainder of claim 7.

Claims 8-9, 11, and 13-18 depend from claim 7 and thus are allowed for the same reasons presented with respect to claim 7 above.








With respect to claim 19, the prior art does not teach or suggest a fibrous composite comprising a first layer comprising a plurality of staple fibers and a second layer comprising a first plurality of filament yarns oriented in the first direction and a second plurality of filament yarns oriented in the second direction, wherein the fibrous composite has an elongation in the first direction of from about 0.5% to about 5% at a load of 10 lb-f/2-in. strip and an elongation in the second direction of at least about 5% at a load of 10 lb-f/2/in. strip, wherein a ratio of the elongation in the second direction to the elongation in the first direction is at least about 6 to 1, in combination with the remainder of claim 19.

Kiest (US 9052053) 7, cited in the previous office action, is considered the closest prior art of record with respect to claim 19. The teachings of Kiest ‘053 are discussed at length in the previous office actions.
Kiest ‘053 teaches the reinforcing layer or scrim (second layer) may comprise an elastic yarn that allows stretch in a first direction and a non-stretch material that limits stretch in a second direction (col. 7, lines 2-13), however Kiest ‘053 does not teach the specific elongation values claimed in claim 19.

Quantrille (US 5334446)8, cited in the previous office action, is considered the closest prior art of record with respect to claim 19. The teachings of Quantrille ‘446 are discussed at length in the previous office actions.
Quantrille ‘466 teaches fabrics having anisotropic stretch properties, i.e., directionalized properties, by employing elastomeric nets having different stretch properties in the longitudinal net strands and the transverse net strands (col. 3, lines 15-27), however Quantrille ‘466 does not teach the specific elongation values claimed in claim 19.

Williamson (US 2003/0217777), cited in the previous office action, is considered relevant to the claimed invention. Williamson, as discussed in the previous rejection of claim 19, was relied on to teach the low elongation value. However, unlike Kiest ‘053 and Quantrille ‘466, Williamson does not teach a fabric that has different stretch properties in different directions, the entire liner is stretch resistant (see e.g., paragraph [0008]). Therefore, as identified by Applicant in the response filed May 26, 2022, the ordinary artisan would be motivated to make the entire liner of Kiest ‘053 or Quantrille ‘466 stretch resistant in order to arrive at the taught benefits which is contrary to the preferred embodiments of Kiest ‘053 and Quantrille ‘466 and claim 19. Since Williamson only teaches a liner that does not stretch in any direction, there is no evidence to support the conclusion that the benefits of a stretch resistant liner identified by Williamson would result when the stretch resistant property is seen in only one direction, and therefore the ordinary artisan would not be motivated to make the modification.

Kiest, Jr. (US 8118063)9, cited in the previous office action, is considered relevant to the claimed invention. Kiest ‘063 was relied on to teach the high elongation value, and does not remedy the deficiencies of Kiest ‘053, Quantrille ‘466, or Williamson with respect to claim 19 identified above.

Fangueiro (Fibrous and Composite Materials for Civil Engineering Applications), cited in the previous office action, is considered relevant to the claimed invention. Fangueiro was relied on to teach the use of a multifilament yarn, and does not remedy the deficiencies of Kiest ‘053, Quantrille ‘466, or Williamson with respect to claim 19 identified above.

Therefore there is not prior art, either alone or in combination, which discloses or renders obvious the prior art does not teach or suggest a fibrous composite comprising a first layer comprising a plurality of staple fibers and a second layer comprising a first plurality of filament yarns oriented in the first direction and a second plurality of filament yarns oriented in the second direction, wherein the fibrous composite has an elongation in the first direction of from about 0.5% to about 5% at a load of 10 lb-f/2-in. strip and an elongation in the second direction of at least about 5% at a load of 10 lb-f/2/in. strip, wherein a ratio of the elongation in the second direction to the elongation in the first direction is at least about 6 to 1, in combination with the remainder of claim 19.

Claims 21-22 depend from claim 19 and thus are allowed for the same reasons presented with respect to claim 19 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
    

    
        1 Hereinafter referred to as Kiest ‘063
        2 Hereinafter referred to as Wood ‘574
        3 Hereinafter referred to as Quantrille ‘446
        4 Hereinafter referred to as Kiest ‘063
        5 Hereinafter referred to as Wood ‘574
        6 Hereinafter referred to as Kiest ‘053
        7 Hereinafter referred to as Kiest ‘053
        8 Hereinafter referred to as Quantrille ‘446
        9 Hereinafter referred to as Kiest ‘063